                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:17-CR-192
                                            :
             v.                             :   (Chief Judge Conner)
                                            :
LOUIS F. PETROSSI,                          :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 14th day of April, 2020, upon consideration of the motion

(Doc. 124) by defendant Louis F. Petrossi for compassionate release and reduction

of sentence under 18 U.S.C. § 3582(c)(1)(A)(i), and for the reasons set forth in the

accompanying memorandum, it is hereby ORDERED that Petrossi’s motion (Doc.

124) is HELD IN ABEYANCE until the statutory exhaustion period closes on April

27, 2020.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
